Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendments filed on 02/24/2022.
Claims 1, 5-17, 19-20, and 22-30 are currently pending and have been examined.
Allowable Subject Matter
Claims 1, 5-17, 19-20, and 22-30 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The currently amended and newly added independent claims have amended in the limitations “wherein the air turbulence control unit is configured to: determine one or more changes in the position parameters that exceed predetermined position thresholds, determine whether one or more flight control signals indicate a pilot action that caused the one or more changes in response to determining that the one or more changes in the position parameters exceed the one or more predetermined position thresholds, and determine whether the one or more flight control signals indicate an auto-pilot action to correct for the air turbulence in response to the one or more flight control signals not indicating that the pilot action caused the one or more changes.” These limitations as reflected in fig. 5 steps 406, 410, and 412 depict a decision tree in which all three limitations need to be satisfied in order for a determination of turbulence to be made. These limitations distinguish itself over the prior art.
The following prior art of reference have been deemed most relevant to the allowed claims:
Reinke (US PAT NO 10,055,998) which discloses ground based detection of wake turbulence but does not determine if the correction control was made by the auto-pilot before determining that there is turbulence. Reinke only reports the status of the autopilot after the determination of wake turbulence is made “the flight conditions of the aircraft at the time of the event (autopilot status, etc.);” [col 14, lines 22-23].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665